Per Curiam.

Counsel’s explanation that the delay of almost six years in prosecuting the action was due to an inadvertence in filing, does not satisfy the requirements of reasonableness called for by section 181 of the Civil Practice Act, and rule 156 of the Rules of Civil Practice (Moshman v. City of New York, 3 AD 2d 825).
The order should be reversed, with $10 costs and disbursements, and motion dismissing the complaint granted.
Hofstadter, Steuer. and Tilzer, JJ., concur.
Order reversed, etc.